—Order, Supreme Court, New York County (Lewis R. Friedman, J.), entered on or about July 13, 1993, which granted plaintiffs motion to set a discovery schedule and denied defendant’s cross-motion for a protective order, unanimously affirmed, without costs.
Since the evidence at the hearing held before the Supreme Court amply supports the Judge’s finding, the court appropriately rejected defendant’s only excuse for failing to meet his child support obligations. It is undisputed that he has not paid child support since shortly after his children went to live with their mother, and there is no basis for this Court to prevent discovery from proceeding with respect to plaintiffs application for arrears and other relief, defendant having failed to raise before the IAS Court most of the arguments made on appeal. Concur—Sullivan, J. P., Wallach, Kupferman, Asch and Tom, JJ.